Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142258 & (79)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  SARA GRIESBACH, as Next Friend of                                                                        Brian K. Zahra,
  PATRICK GRIESBACH, Minor, and                                                                                       Justices
  TIMOTHY GRIESBACH,
            Plaintiffs-Appellants/
            Cross-Appellees,
  v                                                                 SC: 142258
                                                                    COA: 275826
                                                                    Oakland CC: 2004-062028-NH
  ROBERT R. ROSS, P.A.-C.,
             Defendant-Appellee/
             Cross-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the November 23, 2010
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

         CAVANAGH, J., would grant the application for leave to appeal and the application
  for leave to appeal as cross-appellant.

        HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2011                  _________________________________________
         d0919                                                                 Clerk